Citation Nr: 1701910	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 6, 2009, and a compensable rating thereafter for bilateral hearing loss, to include whether the rating reduction from 10 percent to noncompensable was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the AOJ.  A transcript of the hearing is associated with the record. 

A brief review of the case's procedural history is instructive.  By a decision dated March 2013, the Board awarded a 50 percent rating for posttraumatic stress disorder (PTSD) for the time period from November 26, 2008 to June 11, 2009, and a 70 percent rating effective June 12, 2009.  The Board also assumed jurisdiction over an issue of entitlement to a total disability rating based upon individual unemployability (TDIU) as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU, as well as the increased rating claims for right knee, left knee, and hearing loss disabilities, were remanded to the AOJ for additional development.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) limited to the issue of entitlement to a rating in excess of 50 percent prior to June 11, 2009 for PTSD.  In an August 2014 Memorandum Decision, the Court vacated the Board's decision as to such issue and remanded the appeal for further consideration.  

While the PTSD issue was pending before the Court, the AOJ conducted the additional development relevant to the other issues on appeal as requested in the Board's March 2013 remand.  While on remand, a February 2014 AOJ rating decision awarded TDIU effective November 26, 2008, the date of the filing of the claim, thus fully resolving such issue.  The remainder of the issues subsequently returned to the Board for further consideration.  In October 2015, the Board denied higher rating claims for PTSD prior to June 11, 2009, and synovitis with symptomatic patellar chondromalacia of the left knee; granted increased ratings for residuals of medial and lateral meniscal tears, instability of the right knee, and instability of the left knee; and remanded the issue with respect to bilateral hearing loss to the AOJ.  

In December 2015, the Veteran initiated an appeal of the October 2015 Board decision to the Court.  However, in June 2016, the Veteran, through his attorney, submitted an unopposed motion to dismiss the appeal and the Court granted the motion the same month.  Therefore, the Board's October 2015 decision is final.  

After the Court's dismissal, the case returned to the Board; however, it does not appear that the AOJ has fully addressed the remand directives from the October 2015 decision with regard to the Veteran's bilateral hearing loss claim.  Therefore, the instant matter is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its October 2015 remand, the Board noted that the record reflected that the Veteran underwent audiometric testing in the VA clinical setting in December 2008 and February 2011.  Further, it was observed that, in the March 2013 remand, the Board noted that the results of the audiometric testing were not associated with the claims folder and that the VA records generally instructed that the results could be found in "Audiogram display under Audiology in the Tools section of CPRS for Audiogram results."  Thus, the Board remanded the bilateral hearing loss claim to obtain the relevant audiogram results.

In response, the AOJ associated with the records the Veteran's audiology consultations between 2008 and 2011.  Unfortunately, the AOJ's record development did not include the actual audiogram results or document whether such results were unobtainable.  As such, the Board again remanded the claim in order to obtain such records.

Thereafter, in June 2016, additional VA treatment records were associated with the record; however, such still do not include the actual audiogram results from December 2008 and February 2011.  Furthermore, the record does not include documentation that such results were unobtainable.  Therefore, on remand, the AOJ should again attempt to obtain the results of audiometric testing conducted in the VA clinical setting in December 2008 and February 2011.

Furthermore, the AOJ has not yet issued a supplemental statement of the case addressing instant matter.  In this regard, the Board notes that the newly received VA treatment records include records dated in 2015 and 2016 reflecting complaints of decreased hearing and hearing aid repair.  Therefore, upon the readjudication of the Veteran's claim, such records should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the results of audiometric testing conducted in the VA clinical setting in December 2008 and February 2011.  Please note that the December 2008 and February 2011 audiology consultations generally instruct that the results can be found in "Audiogram display under Audiology in the Tools section of CPRS for Audiogram results."  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the February 2014 supplemental statement of the case.  In so doing, the AOJ should specifically consider the results from the VA Compensation and Pension audiology examination conducted in February 2014 as well as entitlement to extraschedular consideration due to the effects of multiple service-connected disabilities under 38 C.F.R. § 3.321(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

